Citation Nr: 0600419	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  00-16 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for a respiratory 
disability.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to July 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board remanded the case in October 2004 for further 
development, and the case was returned to the Board in 
December 2005.  It is now ready for further appellate review.


FINDINGS OF FACT

1.  A chronic respiratory disease was not present in service 
or for many years after service, and the veteran's current 
respiratory problems are not due to an incident of service, 
including exposure to asbestos.

2.  Nicotine dependence related to service has not been 
clinically documented.


CONCLUSION OF LAW

A respiratory disorder, diagnosed as COPD (chronic 
obstructive pulmonary disease) was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002). Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the veteran of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if he did not desire the RO to obtain the 
evidence on his behalf.  See, e.g., correspondence addressed 
to the veteran by the RO dated in November 2004.  In this 
letter, the RO specifically informed the veteran of the 
current status of his claim and of the evidence already of 
record in support of the claim, and of what the evidence must 
show in order to support the claim.  The veteran was also 
asked to inform the RO of any additional evidence or 
information which he thought would support his claim, so that 
the RO could attempt to obtain this additional evidence for 
him, and to submit any relevant evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.  However, the Court 
also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.  

In the present case, the relevant issues were initially 
adjudicated by the RO in May 1999, before the enactment of 
the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claims were last 
adjudicated by the RO in September 2005 after the final VCAA 
letter was issued in November 2004.  There is no indication 
or reason to believe that that the ultimate decision of the 
RO on the merits of the claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  Any remaining procedural errors would 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

A review of his service medical records reflects no 
treatment, clinical findings or  complaints of any lung 
disorder, including diagnosed chronic obstructive pulmonary 
disease.  There are no service records which reflect that the 
veteran had any sort of smoking-related lung disorder.  On 
clinical evaluation at separation from service, the lungs and 
chest were evaluated as normal.  A chest X-ray taken at 
separation was evaluated as normal.  There is no evidence 
that appellant smoked in service.

Service administrative records show that the veteran's 
military occupational specialty (MOS) was sheet metal 
foreman.  It was noted administratively that there was no way 
of determining to what extent the veteran may have been 
exposed to asbestos during his Naval service.  It was noted 
that specifications for ships during  the period of the 
veteran's active duty it was required that heated surfaces be 
covered with an insulating material and it was highly 
probable that asbestos products were used.  It was noted that 
given the veteran's occupation, the probability of exposure 
to asbestos was high; however, a positive statement that the 
veteran was or was not exposed could not be made.  

A private chest X-ray study dated in June 1997 reflects a 
diagnostic impression of left pleural reaction.  There were 
no hilar masses and the lungs were clear of any infiltrates 
or masses.

On VA examination in July 1998, the veteran indicated that he 
had shortness of breath when walking and had an occasional 
cough with no sputum production.  It was noted that the 
veteran smoked one pack of cigarettes per day for at least 
the past 30 years.  On physical examination his respiratory 
rate was approximately 20.  His chest was clear to 
auscultation.  Pulmonary function tests (PFT) showed mild 
obstructive lung disease with no bronchodilator effect.  

A January 1999 VA medical opinion noted that upon review of 
the claims file, the veteran's X-ray history of left pleural 
reaction could be suggestive of fibrosis which could be from 
asbestos exposure.  COPD is usually related to smoking; 
however, the chest X-ray findings could suggest that asbestos 
exposure caused the fibrosis.  A CAT scan of the chest was 
recommended.  

An April 1999 VA CAT scan report notes a diagnostic 
impression of chronic changes at the left lung base.  A small 
peripheral nodule in the left lower lobe was also noted.  No 
evidence of pleural disease was shown.  

A July 1999 private radiology report notes that a December 
1998 X-ray of the veteran's revealed parenchymal and pleural 
abnormalities consistent with pneumoconiosis.  Small 
opacities and pleural thickening were noted in the X-ray 
report.  

A February 2000 VA radiology report notes that a chest X-ray 
reflected a diagnostic impression of no infiltrates.  Some 
blunting of the left costophrenic angle was seen, unchanged 
since prior study in July 1999.  

In February 2000, the veteran submitted a copy of a partial 
settlement record regarding an asbestos-related case to which 
he was a party.  It was noted that he may have had exposure 
to asbestos during his period serving on certain ships.  

On VA examination in June 2004, the veteran related that he 
currently smoked one and half packs of cigarettes per day.  
He stated that he had been smoking for at least 40 years.  He 
complained of a cough with clear to yellow expectoration.  
The veteran reported shortness of breath on exertion.  He was 
not on any medication for his lung condition.  On physical 
examination, his lungs were clear for auscultation and 
percussion.  No rales or rhonchi were heard.  A CT scan of 
the chest noted no evidence of asbestosis or asbestosis-
related pleural disease.  A faint nodular density in the 
right upper lobe was also noted.  A PFT study showed moderate 
restrictive defect.  The examiner indicated that the service 
medical records were negative for a history of smoking and 
the veteran was never treated for any smoking-related illness 
during active duty.  It was noted that an opinion that his 
smoking condition was related to military service could not 
be given.  The examiner opined that the veteran's mild 
chronic obstructive lung disease was likely related to 
smoking.  The diagnosis was mild obstructive pulmonary 
abnormality.  

In records received in February 2005, it was noted that in 
September 2001, the Social Security Administration (SSA) 
awarded the veteran disability benefits.  It was determined 
that the veteran had become disabled due to an anxiety 
related disorder (PTSD) and depression.  The veteran's 
respiratory disorder was not a factor in the SSA decision.  


III.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers. Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


IV.  Analysis

The veteran asserts that he presently has a respiratory 
disability, at least in part, as a result of asbestos 
exposure and/or smoking during active duty.  

The Board acknowledges the service department has conceded a 
probability that the veteran had some exposure to asbestos 
during active Naval service.  Service connection is only 
warranted, however, where a veteran is shown to have a 
chronic disability resulting from in-service injury or 
disease.  38 C.F.R. § 3.303.  

Here the Board notes that the questions of whether the 
veteran has asbestosis or an asbestos-related respiratory 
disorder and whether such are etiologically related to his 
service in the United States Navy require competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, the above-noted manual provisions require the 
presence of the claimed condition and of evidence linking it 
to exposure to asbestos in service.  In regard to a 
respiratory condition, there should be radiographic or other 
findings showing asbestosis.  In this case, the medical 
evidence does not show the presence of a chronic respiratory 
disease, COPD, until many years after service, and there is 
no medical evidence linking this condition to an incident of 
service, including exposure to asbestos.  As noted above, the 
veteran's lay statements linking a disability to exposure to 
asbestos are not sufficient to support a claim based on 
medical causation.  Espiritu, 2 Vet. App. 492.  The record 
does contain reports of pulmonary function testing performed 
by competent medical professionals, which are indicative of 
some level of respiratory obstruction.  Such are, however, 
only laboratory findings and are not sufficient to establish 
the presence of a currently diagnosed pulmonary disability 
and provide a nexus to military service, including asbestos 
exposure.  Moreover, radiographic studies have consistently 
shown no evidence of asbestosis or asbestos-related pleural 
disease.  

There are also contentions that the respiratory pathology is 
due to smoking which is related to service.  While there is 
competent evidence that the mild pulmonary pathology may be 
related to the smoking, there is no competent evidence that 
the smoking is a result of service, or that he has nicotine 
dependence that had its onset or is otherwise related to 
service.  

Finally, there is no evidence of chronic respiratory disorder 
during service.  Service medical records are negative for 
pertinent complaints or findings.  The separation examination 
and X-ray findings reveal normal findings.  There is no 
evidence that there was continuing evidence of respiratory 
pathology in the years right after service.  Thus, there is 
no basis for direct or primary service connection.

After consideration of all the evidence, the Board finds that 
a chronic respiratory condition was not present in service or 
for many years later, and that the veteran's current COPD and 
other radiographic findings of the lungs are not related to 
an incident of service, including exposure to asbestos or 
service related smoking.  The preponderance of the evidence 
is against the claim for service connection for a respiratory 
disorder, and the claim is denied.  

Since the preponderance of the evidence is against the claim 
for service connection for a respiratory condition, the 
benefit of the doubt doctrine is not for application with 
regard to the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for a respiratory disorder 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


